Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                            Illinois Official Reports                        the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2019.05.28
                                                                             09:19:29 -05'00'



           Sanders v. Illinois Union Insurance Co., 2019 IL App (1st) 180158



Appellate Court        RODELL SANDERS and THE CITY OF CHICAGO HEIGHTS,
Caption                Plaintiffs-Appellants, v. ILLINOIS UNION INSURANCE
                       COMPANY and STARR INDEMNITY & LIABILITY COMPANY,
                       Defendants-Appellees.



District & No.         First District, Second Division
                       Docket No. 1-18-0158


Filed                  January 15, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 16-CH-02605; the
Review                 Hon. Celia Gamrath, Judge, presiding.



Judgment               Reversed and remanded.


Counsel on             Loevy & Loevy, of Chicago (Michael Kanovitz, Russell R.
Appeal                 Ainsworth, and Tony Balkissoon, of counsel), for appellant Rodell
                       Sanders.

                       Scariano, Himes & Petrarca, Chtrd., of Chicago (Paulette A. Petretti
                       and Darcee C. Williams, of counsel), for other appellant.

                       Walker Wilcox Matousek LLP, of Chicago (Christopher A. Wadley,
                       of counsel), for appellee Illinois Union Insurance Co.

                       Traub Lieberman Straus & Shrewsberry LLP, of Chicago (Brandt W.
                       Allen, of counsel), for other appellee.
     Panel                    JUSTICE PUCINSKI delivered the judgment of the court, with
                              opinion.
                              Justice Hyman concurred in the judgment and opinion.
                              Presiding Justice Mason dissented, with opinion.


                                               OPINION

¶1         Plaintiffs, Rodell Sanders and City of Chicago Heights (City), appeal from the trial court’s
       dismissal with prejudice of their second amended complaint pursuant to section 2-619(a)(9) of
       the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2016)). On appeal,
       plaintiffs argue that the trial court erred in concluding that the insurance policies issued by
       defendants, Illinois Union Insurance Company (Illinois Union) and Starr Indemnity &
       Liability Company (Starr), did not provide coverage for Sanders’s underlying claim of
       malicious prosecution against the City (Sanders suit). For the reasons that follow, we reverse
       and remand.

¶2                                           BACKGROUND
¶3         In the Sanders suit, filed in the federal court, Sanders brought, among others, a claim of
       malicious prosecution against the City and some of its employees. In it, Sanders alleged that
       members of the City’s police department manipulated and coerced false witness identifications
       of Sanders as being involved in a December 1993 shooting. Sanders also alleged that members
       of the City’s police department made false statements to prosecutors to encourage his
       prosecution, fabricated evidence, and withheld exculpatory information in connection with his
       prosecution for the shooting. As a result, Sanders alleged, he was wrongly convicted of
       murder, attempt (murder), and armed robbery arising out of that shooting
¶4         The Sanders suit ultimately settled for $15 million. Under the terms of the settlement, the
       City agreed to pay $2 million of the settlement and United National Insurance Company, the
       City’s insurer at the time Sanders was initially charged with the crimes, agreed to pay $3
       million. The City also assigned to Sanders its rights to pursue recovery from defendants, the
       City’s other insurers.
¶5         Pursuant to that assignment, Sanders became a plaintiff in the present action, joined by the
       City. In their second amended complaint in the present action, plaintiffs alleged that Sanders
       was sentenced to 55 years’ imprisonment on the murder conviction, to run consecutively to his
       25-year sentence on the attempt (murder) conviction and concurrently with his 20-year
       sentence on the armed robbery conviction. In January 2011, Sanders’s convictions were
       vacated and that ruling was affirmed by the Illinois Appellate Court in May 2012. People v.
       Sanders, 2012 IL App (1st) 110373-U. In 2013, Sanders was retried, which resulted in a
       mistrial. He was retried again in July 2014, at which time he was finally acquitted.
¶6         The second amended complaint in the present action further alleged that Illinois Union
       issued primary insurance policies to the City that were collectively in effect for the period of
       November 1, 2010, through November 1, 2014. Starr issued excess insurance policies to the




                                                  -2-
       City that collectively were in effect from November 1, 2011, through November 1, 2014. 1
       Despite the City’s repeated demands for coverage for the Sanders suit, Illinois Union and Starr
       denied coverage and refused to contribute to the settlement of the Sanders suit. As a result,
       plaintiffs alleged claims for breach of contract and improper claims practices and sought a
       declaratory judgment that defendants owed coverage under their respective policies for the
       claims made in the Sanders suit.
¶7         Defendants filed a motion to dismiss the second amended complaint pursuant to section
       2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2016)). In it, they argued that their
       policies did not provide coverage for the claims in the Sanders suit because the trigger for
       coverage under the policies was the filing of the criminal charges against Sanders, an act that
       took place before defendants’ policies went into effect. Defendants further argued that the
       retrials of Sanders did not qualify as additional coverage triggers because they were simply
       continuations of the original 1994 prosecution. In response, plaintiffs argued that because
       defendants’ policies provided coverage for the “offense” of malicious prosecution, the
       coverage trigger was not the filing of the criminal charges against Sanders but was, instead, the
       completed tort of malicious prosecution. Here, all of the elements of Sanders’s claim for
       malicious prosecution were alleged to have been met upon his exoneration in 2014. The
       plaintiffs also argued that, even if coverage were triggered by the wrongful conduct of the
       City’s police officers and not Sanders’s exoneration, then the retrials of Sanders, which
       occurred while defendants’ policies were in effect, were additional triggers for coverage.
¶8         After a hearing on the matter, the trial court issued its memorandum opinion and order,
       granting defendants’ motion to dismiss. In doing so, the trial court found that the language of
       the policies, in conjunction with existing case law, dictated the conclusion that coverage for a
       malicious prosecution claim under defendants’ policies was triggered by the initiation of
       Sanders’s prosecution, not his subsequent exoneration. The trial court also rejected plaintiffs’
       argument that the retrials of Sanders were additional triggers of coverage, instead concluding
       that they were merely a continuation of the original prosecution.
¶9         Following the trial court’s dismissal of the second amended complaint, plaintiffs filed this
       timely appeal.

¶ 10                                           ANALYSIS
¶ 11       On appeal, plaintiffs argue that the trial court erred in dismissing the second amended
       complaint on the basis that the coverage trigger—the filing of the criminal charges against
       Sanders—occurred outside the effective dates of defendants’ policies. Plaintiffs argue that the
       language of the policies requires a conclusion that coverage was not triggered until the tort of
       malicious prosecution was complete, i.e., Sanders was exonerated, which occurred while
       defendants’ policies were in effect. Alternatively, plaintiffs argue that even if it was the
       wrongful conduct of the City, and not the satisfaction of the elements of the malicious
       prosecution, that triggered coverage under defendants’ policies, then Sanders’s retrials during
       the effective dates of defendants’ policies triggered coverage. For the reasons that follow, we
       conclude that coverage under the policies was triggered upon the completion of the tort of

          1
             Plaintiffs attached to their second amended complaint only defendants’ policies covering the
       period of November 1, 2012, through November 1, 2014, and focused primarily on those policies in
       their allegations against defendants.

                                                   -3-
       malicious prosecution, i.e., Sanders’s exoneration, which occurred while the policies were in
       effect. Accordingly, the trial court’s dismissal of plaintiffs’ second amended complaint must
       be reversed and the matter remanded for further proceedings.
¶ 12        Defendants’ motion to dismiss was brought pursuant to section 2-619(a)(9) of the Code
       (id.), which provides for the dismissal of a complaint on the basis that “the claim asserted
       against defendant is barred by other affirmative matter avoiding the legal effect of or defeating
       the claim.” In making such a motion, the movant admits the legal sufficiency of the complaint
       but asserts that an affirmative defense or some other matter defeats the claims contained
       therein. Van Meter v. Darien Park District, 207 Ill. 2d 359, 367 (2003). We review dismissals
       under section 2-619(a)(9) de novo. Id. at 368.
¶ 13        The propriety of the trial court’s dismissal of plaintiffs’ second amended complaint turns
       on the interpretation of the insurance policies issued by defendants, namely, whether coverage
       under those policies is triggered by the initiation of the alleged malicious prosecution or the
       exoneration of Sanders. Although plaintiffs alleged in their second amended complaint that
       Illinois Union’s policies covered the collective period of November 1, 2010, through
       November 1, 2014, and Starr’s policies covered a collective period of November 1, 2011,
       through November 1, 2014, plaintiffs’ focus on appeal is on defendants’ policies covering the
       period of November 1, 2012, through November 1, 2014, the policies in effect during
       Sanders’s retrials. Accordingly, our focus will be the same.
¶ 14        Our supreme court has summarized the principles governing our interpretation of
       insurance policies:
                      “Because an insurance policy is a contract, the rules applicable to contract
                 interpretation govern the interpretation of an insurance policy. [Citations.] Our primary
                 function is to ascertain and give effect to the intention of the parties, as expressed in the
                 policy language. [Citations.] If the language is unambiguous, the provision will be
                 applied as written, unless it contravenes public policy. [Citations.] The rule that policy
                 provisions limiting an insurer’s liability will be construed liberally in favor of coverage
                 only applies where the provision is ambiguous. [Citations.] A policy provision is not
                 rendered ambiguous simply because the parties disagree as to its meaning. [Citation.]
                 Rather, an ambiguity will be found where the policy language is susceptible to more
                 than one reasonable interpretation. [Citations.] While we will not strain to find an
                 ambiguity where none exists [citation], neither will we adopt an interpretation which
                 rests on ‘gossamer distinctions’ that the average person, for whom the policy is written,
                 cannot be expected to understand [citation].” Founders Insurance Co. v. Munoz, 237
                 Ill. 2d 424, 433 (2010).
¶ 15        In its policies, Illinois Union agreed to the following:
                 “The Insurer will indemnify the Insured for Damages and Claim Expenses in excess of
                 the Retained Limit for which the Insured becomes legally obligated to pay because of a
                 Claim first arising out of an Occurrence happening during the Policy Period in the
                 Coverage Territory for Bodily Injury, Personal Injury, Advertising Injury, or Property
                 Damage taking place during the Policy Period.” (Emphases in original.)
       With respect to “Personal Injury,” “Occurrence” is defined under the Illinois Union policies as
       “only those offenses specified in the Personal Injury Definition.” (Emphasis in original.) The
       definition of “Personal Injury” provides:


                                                      -4-
               “Personal Injury means one or more of the following offenses:
                   a. False arrest, false imprisonment, wrongful detention or malicious prosecution;
                   b. Libel, slander, defamation of character, or oral or written publication of material
               that violates a person’s right of privacy, unless arising out of advertising activities in
               electronic chat rooms or bulletin boards;
                   c. Wrongful eviction from, wrongful entry into, or invasion of the right of private
               occupancy of a room, dwelling or premises that a person occupies by or on behalf of
               the owner, landlord or lessor, or by a person claiming to be acting on behalf of the
               owner, landlord or lessor.” (Emphasis in original.)
¶ 16       The Starr policies, as excess policies, essentially follow the terms of the primary policies
       issued by Illinois Union. In other words, subject to specific terms and exclusions that are not
       relevant here, if coverage under the Illinois Union policies is triggered, excess coverage under
       the Starr policies is also triggered.
¶ 17       None of the parties dispute that the above provisions require the “offense” of malicious
       prosecution to take place during the relevant policy periods. 2 Rather, the dispute centers
       around when the “offense” of malicious prosecution is deemed to occur under the policies.
       According to plaintiffs, because the policies define an occurrence as the “offense” of malicious
       prosecution, the policies refer to the completed tort of malicious prosecution and, thus, the
       “offense” of malicious prosecution does not happen until all the elements of the tort of
       malicious prosecution are satisfied. In Sanders’s situation, the tort elements of malicious
       prosecution were not complete until he was exonerated in 2014. See Ferguson v. City of
       Chicago, 213 Ill. 2d 94, 99 (2004) (“A cause of action for malicious prosecution does not
       accrue until the criminal proceeding on which it is based has been terminated in the plaintiff’s
       favor.”). At that point, according to plaintiffs, the offense of malicious prosecution
       “happen[ed]” and coverage was triggered under defendants’ policies. In contrast, defendants
       argue that the “offense” of malicious prosecution is not the completed tort of malicious
       prosecution but is the offensive act of maliciously prosecuting someone, i.e., charging
       someone with malice and without probable cause. Thus, coverage is triggered by initiation of
       the alleged malicious prosecution.
¶ 18       None of defendants’ policies define the term “offense.” In situations where an insurance
       policy does not define a term, that term is to be given its plain and ordinary meaning, and
       courts often refer to dictionaries in making this determination. Muller v. Firemen’s Fund
       Insurance Co., 289 Ill. App. 3d 719, 725 (1997). Black’s Law Dictionary defines “offense” as
       “[a] violation of the law; a crime, often a minor one.” Black’s Law Dictionary (10th ed. 2014).
       This definition suggests that the term “offense” refers to the legal cause of action that arises out
       of wrongful conduct, not just the wrongful conduct itself. After all, crimes and other violations
       of law, like tort causes of action, are typically comprised of a number of elements, only one of
       which is the wrongful act itself. The crime, legal violation, and tort cause of action does not
       arise or exist until all those elements have been satisfied; thus, only upon completion of the
       final element is a wrongful act transformed into a crime or a tort.

           2
            The insuring agreement of the Illinois Union policies requires that the “Occurrence happen[ ]
       during the Policy Period.” (Emphases in original.) An occurrence is any “offense” listed in the personal
       injury definition. The definition of personal injury lists malicious prosecution as one of the qualifying
       offenses. Thus, the offense of malicious prosecution must happen during the policy period.

                                                       -5-
¶ 19        Although defendants advance other definitions of “offense” that are more favorable to
       them, the other language of the Illinois Union policies supports a conclusion that the term
       “offense” refers to the legal cause of action for malicious prosecution, not the underlying
       wrongful conduct giving rise to a legal cause of action for malicious prosecution. As noted, the
       Illinois Union policies define “personal injury” by reference to a list of “offenses.”
       Importantly, this list of offenses refers exclusively to legal causes of actions by their proper,
       legal names, e.g., false arrest, false imprisonment, malicious prosecution, libel, defamation,
       wrongful eviction, etc. Nowhere in the policies’ list of offenses does it refer to the underlying
       wrongful acts themselves, i.e., arresting, imprisoning, or prosecuting someone without
       probable cause; telling lies about someone; or physically removing someone from a property.
       The policies’ reference to the offenses by their proper, legal names instead of by their
       underlying wrongful conduct makes clear that coverage is triggered by the occurrence of the
       completed cause of action (in this case, upon Sanders’s exoneration) and not by merely the
       underlying wrongful conduct. See Milwaukee Guardian Insurance, Inc. v. Taraska, 236 Ill.
       App. 3d 973, 975 (1992) (“[T]he provisions of an insurance policy should be read and
       interpreted as an integrated whole, not as isolated parts.”).
¶ 20        We believe such an interpretation is consistent with what the average person would
       understand to be covered under the Illinois Union policies. For the reasons discussed above,
       the average person, reading that the Illinois Union policies provided coverage for the
       “offenses” of false arrest, malicious prosecution, libel, wrongful eviction, etc., would believe
       that the policies provided coverage for the legal claims of false arrest, malicious prosecution,
       libel, wrongful eviction, etc. The average person would have no reason to think that although
       the “offenses” were identified by the proper, legal names of whole causes of action, they
       actually only were intended to refer to the underlying wrongful conduct. Thus, at the point the
       elements of those causes of actions were met, the average insured would believe that coverage
       is triggered. Where the term “offense” is coupled with the titles of legal causes of action and
       does not specifically refer to the base wrongful acts alone, to conclude otherwise would be to
       “adopt an interpretation which rests on ‘gossamer distinctions’ that the average person, for
       whom the policy is written, cannot be expected to understand.” Founders Insurance Co., 237
       Ill. 2d at 433.
¶ 21        For the above reasons, we conclude that the plain and ordinary meaning of the term
       “offense,” as it is used in relation to “malicious prosecution” in the Illinois Union policies,
       refers to the completed, legal cause of action of malicious prosecution. The tort of malicious
       prosecution requires proof of five elements: “(1) the commencement or continuation by the
       defendant of an original judicial proceeding against the plaintiff; (2) termination of the original
       proceeding in favor of the plaintiff; (3) absence of probable cause for the proceeding;
       (4) malice; and (5) special damages.” Grundhoefer v. Sorin, 2014 IL App (1st) 131276, ¶ 11.
       Here, Sanders’s claim for malicious prosecution was not complete until he was exonerated in
       2014. See Ferguson, 213 Ill. 2d at 99 (“A cause of action for malicious prosecution does not
       accrue until the criminal proceeding on which it is based has been terminated in the plaintiff’s
       favor.”). Accordingly, coverage under the defendants’ policies was not triggered until 2014,
       when Sanders was acquitted after his third trial.
¶ 22        In opposition, defendants argue that we should follow a line of Illinois cases holding that
       the triggering event for coverage of a claim of malicious prosecution is the initiation of the
       alleged malicious prosecution against the claimant. See First Mercury Insurance Co. v.


                                                    -6-
       Ciolino, 2018 IL App (1st) 171532; St. Paul Fire & Marine Insurance Co. v. City of
       Waukegan, 2017 IL App (2d) 160381; County of McLean v. States Self-Insurers Risk Retention
       Group, Inc., 2015 IL App (4th) 140628; Indian Harbor Insurance Co. v. City of Waukegan,
       2015 IL App (2d) 140293; St. Paul Fire & Marine Insurance Co. v. City of Zion, 2014 IL App
       (2d) 131312. Of these cases, three of them are not applicable here because the relevant policy
       language was markedly different than the language in Illinois Union’s policies. Specifically,
       the policies in these three cases provided that the claimant’s injury or the insured’s wrongful
       act must take place during the policy period. See City of Waukegan, 2017 IL App (2d) 160381,
       ¶ 12 (the policy covered “ ‘injury or damage that *** happens while this agreement is in
       effect’ ”); Indian Harbor, 2015 IL App (2d) 140293, ¶ 4 (the policy covered “ ‘damages
       resulting from a wrongful act(s),’ ” but required that “ ‘[t]he wrongful act(s) must occur during
       the policy period’ ”); City of Zion, 2014 IL App (2d) 131312, ¶ 12 (the policy covered an injury
       or damage that “ ‘happens while this agreement is in effect’ ”). Thus, it is no surprise that these
       courts concluded that the triggering event was the initiation of the wrongful prosecution, as the
       claimant’s injury occurs immediately upon the insured’s wrongful act of filing criminal
       charges with malice and without probable cause. See City of Zion, 2014 IL App (2d) 131312,
       ¶ 23. In this case, however, the Illinois Union policies require the “offense” of malicious
       prosecution to happen in the policy period, not the injury resulting from or the wrongful act
       giving rise to malicious prosecution. Accordingly, these cases are irrelevant to our analysis.
¶ 23       Two of the cases cited by defendants contain similar language to the policies in this case:
       County of McLean and First Mercury. Nevertheless, we conclude that these cases do not
       govern our decision in the present case. In County of McLean, the policy at issue provided
       coverage for, among other things, damages from personal injury, so long as the personal injury
       was “ ‘the result of an occurrence during the policy period.’ ” (Emphases in original.) County
       of McLean, 2015 IL App (4th) 140628, ¶ 16. An occurrence was defined as follows: “ ‘With
       respect to personal injury, only the offenses defined under personal injury. For any claim for
       personal injury, the date of the occurrence is the date that the first offense took place or is
       alleged to have taken place.’ ” (Emphases in original.) Id. ¶ 17. The term personal injury was
       defined in relevant part as “ ‘injury (other than bodily injury or property damage) caused by
       one or more of the following offenses: 1. False or wrongful arrest, detention, imprisonment[,]
       or malicious prosecution.’ ” (Emphases in original.) Id.
¶ 24       Despite the fact that the policy in County of McLean, like the Illinois Union policies here,
       plainly required the “occurrence” to take place during the policy period, the court in County of
       McLean improperly read the policy as if it specifically required the claimant’s injury to take
       place during the policy period. The court appears to have reached this conclusion by conflating
       the definitions of occurrence and personal injury:
               “Construing the terms as a whole, the policy clearly defines ‘personal injury’ as ‘injury
               *** caused by *** malicious prosecution.’ (Emphasis added.) Accordingly, to
               conclude that the ‘occurrence’ resulting in Beaman’s ‘personal injury’ happened within
               the policy period, the injury caused by the malicious prosecution must have taken place
               within the policy period. In other words, the event that triggers coverage is the actual
               injury suffered by the prosecuted party, not the accrual of the tort of malicious
               prosecution.” (Emphases in original.) Id. ¶ 33.
       As this excerpt of the court’s analysis demonstrates, although the court correctly recognized
       that the “occurrence” must take place within the policy period, it incorrectly equated an

                                                    -7-
       occurrence with personal injury, which was defined as an injury caused by malicious
       prosecution. The policy, however, specifically provided that an occurrence was any of the
       offenses listed in the personal injury definition; it did not provide that an occurrence was the
       same as a personal injury, i.e., an injury caused by the listed offenses. As a result of this
       confusion, the court in County of McLean focused on the timing of the claimant’s injury and
       did not actually examine when the “offense” of malicious prosecution occurs. Accordingly,
       although the policy in County of McLean, like the Illinois Union policies here, provided that
       coverage was triggered by the “offense” of malicious prosecution, the court in County of
       McLean interpreted the policy as if it provided that coverage was triggered by the claimant’s
       injury, thereby making the decision irrelevant to our analysis.
¶ 25       That brings us to First Mercury, the case on which defendants primarily rely. Like here, the
       issue presented in First Mercury was when coverage was triggered for an underlying claim of
       malicious prosecution—at the initiation of the allegedly malicious prosecution or at the
       claimant’s exoneration. Also like here, the insurance policy at issue was in effect at the time
       the claimant in the underlying malicious prosecution suit was exonerated but was not in effect
       when the claimant was initially charged. First Mercury, 2018 IL App (1st) 171532, ¶ 7. The
       insurance policy provided that the insurer would cover damages because of personal injury
       “ ‘caused by an offense arising out of your business *** but only if the offense was committed
       *** during the policy period.’ ” Id. ¶ 8. The term personal injury was defined as an “ ‘injury,
       other than “bodily injury,” arising out of one or more of the following offenses.’ ” Id. ¶ 9.
       Malicious prosecution was included as one of the offenses listed in the definition of personal
       injury. Id. Thus, like in the present case, the insurance policy required that the “offense” of
       malicious prosecution take place within the policy period, and the parties disagreed about
       when that was deemed to have occurred. Id. ¶ 25.
¶ 26       In answering that question, the First Mercury court disagreed with the defendant’s
       contention that the term “offense” referred to the completed tort of malicious prosecution. Id.
       ¶ 29. The court concluded that the use of the word “offense” did not necessarily indicate an
       intent by the parties that coverage under the policy be triggered only by the completed tort of
       malicious prosecution. Id. ¶ 30. Instead, the court held that a more straightforward reading of
       the term “offense” was that the policy required the offensive conduct to take place within the
       policy period. Id. “[A]pplying the common and popular understanding of the word,” the court
       concluded that “the policy refers to a wrongful act or conduct committed during the policy
       period, regardless of whether the elements of a tort have accrued.” Id. The court also observed
       that it defied common sense to characterize the exoneration of an innocent person as offensive
       or wrongful conduct and, thus, interpreting the word “offense” to include exoneration would
       distort the term’s common and popular understanding. Id. ¶ 32.
¶ 27       As discussed above, we disagree with the First Mercury court’s opinion on the common
       understanding of the term “offense,” specifically when it is used to describe a list of legal
       causes of action and not wrongful acts or misconduct. Even putting that fundamental
       disagreement aside, we note an important factor that distinguishes the language of the First
       Mercury policy from the language of the Illinois Union policies. The policy in First Mercury
       required the offense to have been “committed” during the policy period, while the Illinois
       Union policies provide coverage for claims arising out of an occurrence (i.e., the offense)
       “happening” during the policy period. Merriam-Webster defines “commit” as “to carry into
       action deliberately: PERPETRATE.” Merriam-Webster Online Dictionary, https://www.


                                                  -8-
       merriam-webster.com/dictionary/commit (last visited Jan. 7, 2019) [https://perma.cc/KP7E-
       NR8H]. In contrast, it defines “happen” as “to occur by chance” and “to come into being or
       occur as an event, process, or result.” Merriam-Webster Online Dictionary, https://www.
       merriam-webster.com/dictionary/happen (last visited Jan. 7, 2019) [https://perma.cc/3RKK-
       DC6X].
¶ 28        As these definitions make clear, the use of the word “commit” denotes an affirmative,
       deliberative act by a person, whereas the use of the word “happen” suggests the completion of
       a process or the passive coming into existence of something. Thus, when the term “offense” is
       read in the context of the First Mercury policy, which required that the offense be
       “committed,” it is not unreasonable to conclude that the parties to the policy intended
       “offense” to refer to an affirmative act by the insured, i.e., the initiation of the wrongful
       prosecution. In contrast, the Illinois Union policies refer to malicious prosecution “happening”
       during the policy period, which supports a conclusion that the parties intended “offense” to
       refer to the completed tort of malicious prosecution and not the initiation of the prosecution.
       This is because a completed tort “come[s] into being,” while, in contrast, the filing of charges
       is deliberately “carr[ied] into action.” Thus, due to this distinction in language and for the other
       reasons discussed above, we disagree that we are bound by the interpretation of “offense”
       utilized in First Mercury.
¶ 29        Defendants make a number of other arguments in support of their position that warrant
       discussion. First, defendants, as some of the courts in the above-discussed cases have, argue
       that the exoneration of a claimant in a wrongful prosecution claim cannot be considered the
       trigger for coverage because there is nothing offensive about the exoneration. Instead, the
       exoneration is the judicial system’s first step in rectifying the wrong done to the claimant. This
       argument is without merit because it misstates the coverage trigger. The trigger of coverage is
       not the exoneration alone but instead is the satisfaction of all the elements of the tort of
       malicious prosecution. Although it is true that the claimant’s exoneration is typically the final
       element of a claim of malicious prosecution to be met, there is nothing about the exoneration
       itself that triggers coverage.
¶ 30        Defendants also argue that if coverage is triggered by the completed tort of malicious
       prosecution, then where the same set of facts give rise to claims for both false arrest and
       malicious prosecution, it is possible that one insurer would provide coverage for the false arrest
       claim while a different insurer would cover the malicious prosecution claim. In addition,
       defendants contend that our interpretation of “offense” puts insurers at risk of having to cover
       acts that were committed in years past. We do not disagree that these are potential effects of
       our interpretation, but we do disagree that they render our conclusion incorrect. If defendants
       or insurers do not wish to subject themselves to these possible effects, it is well within their
       power—in fact, it rests exclusively within their power—to issue policies that limit or preclude
       these effects. Specifically, defendants and other insurers are free to redraft their policies to
       define an occurrence based on the insured’s misconduct rather than on the “offense” of
       malicious prosecution (i.e., the completed tort). In addition, defendants and other insurers are
       free to include retroactive dates in their policies, thereby limiting their risk of exposure for acts
       committed in years past.
¶ 31        In sum, we conclude that the language of the Illinois Union policies, when read in context,
       is plain in providing that coverage is triggered by the “offense” of malicious prosecution
       “happening” within the policy period and the offense of malicious prosecution only happens

                                                     -9-
       once all of the elements of the tort are met. In the present case, that means that the coverage
       trigger was Sanders’s exoneration in 2014, which was well within the effective periods of the
       Illinois Union and Starr policies. Thus, the trial court erred when it dismissed plaintiffs’ second
       amended complaint with prejudice.
¶ 32        Because we conclude that Sanders’s exoneration triggered coverage under defendants’
       policies, we need not address plaintiffs’ alternative argument that Sanders’s retrials were
       additional triggers for coverage.

¶ 33                                        CONCLUSION
¶ 34      For the foregoing reasons, the judgment of the circuit court of Cook County is reversed,
       and this matter is remanded for further proceedings.

¶ 35      Reversed and remanded.

¶ 36       PRESIDING JUSTICE MASON, dissenting:
¶ 37       I agree with my colleagues that the language of an insurance policy governs its
       interpretation and that, depending on the policy language, the same occurrence may be covered
       under one policy and not another. But if the offense of malicious prosecution is not committed
       when the defendant in the underlying case is exonerated (First Mercury, 2018 IL App (1st)
       171532, ¶¶ 35-36), I see no legal or grammatical reason why, under the insurance policies
       here, we should conclude that malicious prosecution happens or takes place upon exoneration.
       Under the clear and unambiguous language of the Illinois Union/Starr policies, the malicious
       prosecution of Sanders happened in 1994 when he was wrongfully charged with murder; it did
       not happen in either 2013, when he was retried, or in 2014, when after his third trial, he was
       acquitted. Because I believe the trial court properly granted summary judgment to defendants,
       I respectfully dissent.
¶ 38       Illinois Union agreed to provide coverage for claims arising out of an occurrence (defined,
       in relevant part, as “those offenses specified in the definition of Personal Injury,” including
       malicious prosecution) “happening” during the policy period for “Personal Injury” (defined to
       include “malicious prosecution”) “taking place” during the policy period. If we substitute
       “malicious prosecution” in the policy’s coverage grant, it provides coverage for “claims
       arising out of malicious prosecution happening during the policy period for malicious
       prosecution taking place during the policy period.” This language may be redundant, but it is
       not ambiguous: the occurrence and the personal injury/malicious prosecution giving rise to the
       claim must happen and take place during the policy period.
¶ 39       To support the conclusion that the offense of malicious prosecution takes place or happens
       when a defendant is exonerated, my colleagues rely on a definition of “offense” from Black’s
       Law Dictionary, which includes among its definitions “[a] violation of the law; a crime, often a
       minor one.” Black’s Law Dictionary (10th ed. 2014). Black’s Law Dictionary also defines
       “offense” as “an intentional unlawful act that causes injury or loss to another and that gives rise
       to a claim for damages.” Id. And Merriam-Webster defines offense as “something that
       outrages the moral or physical senses”; “the act of attacking”; “the act of displeasing or
       affronting”; or “a breach of moral or social code.” Merriam-Webster Online Dictionary,



                                                   - 10 -
       https://www.merriam-webster.com/dictionary/offense (last visited Jan. 7, 2019) [https://
       perma.cc/KG27-NBK9].
¶ 40        In my view, any one of these definitions, including the one relied on by the majority,
       suggests that an “offense” is the wrongful conduct or unlawful act. It was a “violation of the
       law” for Chicago Heights police officers to bring false murder charges against Sanders, just as
       those false charges constituted an “intentional unlawful act” and “something that outrages the
       moral sense.” None of these definitions associates “offense” with a completed tort that triggers
       the running of the statute of limitation and the concomitant right to sue. See First Mercury,
       2018 IL App (1st) 171532, ¶ 30.
¶ 41        The overwhelming weight of authority in Illinois supports the conclusion that it is the
       commencement of prosecution, and not exoneration, that triggers coverage for malicious
       prosecution. See id. ¶ 35 (concluding that “offense” as used in the policy referred to the
       insured’s wrongful conduct that led to the claimant’s conviction rather than the claimant’s
       exoneration, which could not “logically be considered part of an ‘injury’ to the [claimant]”);
       Indian Harbor, 2015 IL App (2d) 140293, ¶ 24 (“[T]he favorable termination of a malicious
       prosecution marks the beginning of the judicial system’s remediation of the wrong committed,
       not the commencement of the injury or damage.” (Internal quotation marks omitted.)); City of
       Waukegan, 2017 IL App (2d) 160381, ¶ 48 (explaining that “the time of occurrence in
       insurance law is different from the time of accrual in tort law. In insurance law, the time of
       occurrence is used to determine when the operative terms of the policy provide coverage. In
       tort law, the time of accrual is used to determine when the statute of limitations begins to run, a
       separate consideration ***.”); see also City of Zion, 2014 IL App (2d) 131312, ¶¶ 12, 26
       (claimant charged with murder before inception of policy, but exonerated during policy period
       not entitled to coverage under policy covering claims for malicious prosecution that “ ‘happens
       while this agreement is in effect’ ”); County of McLean, 2015 IL App (4th) 140628, ¶¶ 26,
       32-34 (the “occurrence” of the alleged “personal injury” was each underlying plaintiff’s “arrest
       and prosecution, not his exoneration”).
¶ 42        And Illinois is not alone in reaching this conclusion. See Hampton v. Carter Enterprises,
       Inc., 238 S.W.3d 170, 177 (Mo. Ct. App. 2007) (“offense” of malicious prosecution occurs
       upon the institution of the underlying action as “[t]hat is the point *** at which the defendant
       invoked the judicial process against the victim maliciously and without probable cause,
       causing the victim’s injury”); Zurich Insurance Co. v. Peterson, 232 Cal. Rptr. 807, 813 (Ct.
       App. 1986) (the “occurrence” is the filing of criminal complaint, which triggers coverage
       under insurance policy); Harbor Insurance Co. v. Central National Insurance Co., 211 Cal.
       Rptr. 902, 907 (Ct. App. 1985) (“[a]lthough favorable termination thus serves to confirm the
       element of lack of probable cause, the focus of the wrong is upon the institution of the suit,
       with malice and without such probable cause”).
¶ 43        The results reached in these cases dealing with insurance coverage comport with the point
       in time at which a prosecution is determined to be “malicious,” i.e., at its outset. See Miller v.
       Rosenberg, 196 Ill. 2d 50, 58 (2001) (recognizing that element of claim for malicious
       prosecution is showing that the defendant “instituted the underlying suit without probable
       cause and with malice”); Howard v. Firmand, 378 Ill. App. 3d 147, 150 (2007) (complaint for
       malicious prosecution arose out of petition for order of protection: There must be “an honest
       belief by the complainant at the time of subscribing a criminal complaint that another is
       probably guilty of an offense; it is immaterial that the accused may thereafter be found not

                                                   - 11 -
       guilty.” (Emphasis in original and internal quotation marks omitted.)); Johnson v. Target
       Stores, Inc., 341 Ill. App. 3d 56, 72 (2003) (“It is the state of mind of the one commencing the
       prosecution, and not the actual facts of the case or the guilt or innocence of the accused, that is
       at issue.” (Internal quotation marks omitted.)); Turner v. City of Chicago, 91 Ill. App. 3d 931,
       937 (1980) (in malicious prosecution case against prosecutor, “[m]alice *** is proved by
       showing that the prosecutor was actuated by improper motives”); see also Beaman v.
       Freesmeyer, 2017 IL App (4th) 160527, ¶¶ 57-58 (in order to find police officer liable in
       malicious prosecution case when decision to prosecute rests with State’s Attorney, plaintiff
       must show that the “officer pressured or exercised influence on the prosecutor’s decision or
       made knowing misstatements upon which the prosecutor relied”). Malicious prosecution
       focuses on the state of mind of the defendant at the time the underlying proceedings were
       commenced. Here, Sanders’s acquittal, absent a showing that the prosecution was malicious,
       does not give rise to any claim. And because Illinois Union’s policy covers malicious
       prosecution that “happens” and “takes place” during the policy period, the trigger of coverage
       is when the wrongful prosecution was commenced.
¶ 44        The majority’s attempt to distinguish relevant Illinois authority based on minor differences
       in policy language is unpersuasive. I find no meaningful difference between Illinois Union’s
       policy language and the language at issue in other Illinois cases, all of which have reached
       uniform conclusions. For example, in First Mercury, a case decided by a different division of
       this district less than a year ago and very closely analogous to this case, the policy provided
       coverage for an “ ‘offense’ ” (read: malicious prosecution) that was “ ‘committed’ ” during the
       policy period. 2018 IL App (1st) 171532, ¶ 8. Here, the policy covers an occurrence (read:
       malicious prosecution) “happening” and “taking place” during the policy period. There is no
       sound reason to reach a polar opposite conclusion regarding the trigger of coverage in this
       case, particularly since it unavoidably creates a split of authority within this district.
¶ 45        Unlike the majority, I ascribe little weight to the fact that the policy refers to offenses by
       their “proper, legal names” as opposed to the “underlying wrongful conduct.” Supra ¶ 20.
¶ 46        First, virtually every liability policy providing coverage for such offenses describes them
       by their “proper, legal names.” See, e.g., First Mercury, 2018 IL App (1st) 171532, ¶ 9 (policy
       referred to the offense of “malicious prosecution”); Allstate Insurance Co. v. Amato, 372 Ill.
       App. 3d 139 (2007) (policy referred to, among other things, offenses of “false arrest,”
       “wrongful entry,” “libel,” “slander,” and “defamation of character” (internal quotation marks
       omitted)); John T. Doyle Trust v. Country Mutual Insurance Co., 2014 IL App (2d) 121238,
       ¶ 6 (policy referred to “wrongful eviction,” “wrongful entry,” and “invasion of the right of
       private occupancy” (internal quotation marks omitted)); Dixon Distributing Co. v. Hanover
       Insurance Co., 244 Ill. App. 3d 837, 842 (1993) (policy listed offenses of “ ‘libel, slander,
       defamation of character, discrimination, false arrest, false imprisonment, wrongful eviction,
       wrongful detention, malicious prosecution or humiliation’ ”). And, to date, no court has used
       that common language to equate the “occurrence” of these offenses with the accrual of a
       claimant’s right to sue.
¶ 47        Second, as a practical matter, it would be impossible to draft an insurance policy that
       described all of the possible wrongful acts that could give rise to a claim for such offenses. For
       example, there are many ways a person can commit the policy’s enumerated offense of
       defamation of character. An insured could publish (by speaking, writing or otherwise
       disseminating (Goldberg v. Brooks, 409 Ill. App. 3d 106, 110 (2011)) a statement that a third

                                                   - 12 -
       party committed a crime or is infected with a loathsome communicable disease or lacks
       integrity or ability in the performance of duties of office or employment (Tunca v. Painter,
       2012 IL App (1st) 093384, ¶¶ 41-42) or otherwise “expose[s] [the third party] to hatred,
       ridicule, or contempt” by damaging the party’s personal reputation, financial reputation, or
       deterring others from associating with the third party (Restatement (Second) of Torts § 559
       cmt. b, c (1977)). And these are by no means all of the ways a person can defame the character
       of another. The same is true of malicious prosecution. The tort may be committed by the
       police, the complainant in a criminal case, the prosecution, or a civil litigant. It can involve,
       among other things, the manufacturing of false evidence, the procurement of false testimony,
       the withholding of evidence, or the pursuit of a case, civil or criminal, without factual or legal
       justification or for an improper purpose. A policy that attempted to articulate all of the
       wrongful acts that could possibly give rise to a claim for one of the enumerated offenses would
       be verbose in the extreme and, for that reason, unintelligible.
¶ 48        As Illinois Union pointed out at oral argument, the interpretation of the policy adopted by
       the majority would invite insurers to selectively decline to write or renew insurance once the
       insured’s potential liability for malicious prosecution was raised but before the right to sue—
       the trigger of coverage according to the majority—accrued. This case is an excellent example.
       Sanders was charged with murder in 1994. The policy period at issue here is November 1,
       2013, through November 1, 2014. By January 2013, in the middle of the previous policy
       period, Sanders had enough information to file a federal civil rights lawsuit in which he made
       detailed factual allegations about fabricated and withheld evidence and asserted claims against
       Chicago Heights and its officers for violations of due process, conspiracy, malicious
       prosecution, and intentional infliction of emotional distress. Since Sanders had not yet been
       acquitted after his third trial, he admits his malicious prosecution claim was premature. If the
       majority’s interpretation of the date the “offense” of malicious prosecution occurs under
       Illinois Union’s policy is correct, upon being advised of the federal lawsuit, Chicago Heights’
       current carrier, believing that it could potentially be on the hook for decades of wrongful
       incarceration, would likely decline to renew the municipality’s insurance. Any other insurer,
       understanding that it was assuming the risk of an adverse judgment once Sanders was
       exonerated, would either charge an exorbitant premium, exclude the risk via an endorsement,
       or refuse to insure the municipality altogether.
¶ 49        Because I conclude that the offense of malicious prosecution occurs, under the language of
       Illinois Union’s policy, when the prosecution is initiated, I would address Sanders’s alternative
       argument that his retrials were additional triggers for coverage. This court rejected an identical
       argument in City of Waukegan, 2017 IL App (2d) 160381, which I find persuasive. There, the
       insured argued that the State’s use of a coerced confession and its continued withholding of
       evidence during retrials of the claimant, Juan Rivera, were independent acts triggering
       coverage. Id. ¶ 18. We disagreed, stating that “Rivera’s second and third trials were
       continuations of his wrongful prosecution, which increased his damages but were not new
       injuries.” Id. ¶ 36. The same holds true here. Retrials are new trials on existing charges; they
       are not new and separate prosecutions. It is the charging of the claimant, not the trial of the
       claimant on those charges, that constitutes an “occurrence” for policy purposes. Other
       language of Illinois Union’s policy also supports this result. In its definition of “occurrence,”
       the policy provides that “[a]ll damages arising out of substantially the same offense [(read:
       malicious prosecution)] regardless of frequency, repetition, the number or kind of offenses ***


                                                   - 13 -
       will be considered as arising out of one Occurrence.” Sanders’s initial prosecution and his
       retrials all arose out of the same false charges against him. As such, the retrials were not
       independent occurrences triggering coverage.
¶ 50       For these reasons, I would affirm the decision of the trial court.




                                                - 14 -